Filed 1/26/21 Klug v. Green CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


RAYMOND A. KLUG et al.,                                         B296904

      Plaintiffs and Appellants,                                Los Angeles County
                                                                Super. Ct. No. NC060795
      v.

EDWARD GREEN III et al.,

      Defendants and Respondents.



      APPEALS from judgments of the Superior Court of Los
Angeles County, Mark C. Kim, Judge. Reversed and remanded
with directions.
      Tredway, Lumsdaine & Doyle, Roy J. Jimenez and
Brandon L. Fieldsted for Plaintiffs and Appellants.
      Diem Law and Robin L. Diem for Defendant and
Respondent Edward Green III.
      Andrade Gonzalez, Sean A. Andrade and Henry H.
Gonzalez for Defendant and Respondent Derek T. Dee.
            _______________________________________




                                                         1
                        INTRODUCTION

       This case arises from a dispute among partners in a
medical practice partnership. The partners are corporations
wholly owned by individual physicians in the medical practice.
After a disagreement arose concerning several accounting
matters, one corporate partner and the physician-owner of that
corporation (plaintiffs) sued the partnership, the other corporate
partners, and their physician-owners. In addition to stating four
substantive causes of action (e.g., breach of the partnership
agreement, breach of fiduciary duty), the complaint alleged each
corporate partner was the alter ego of its physician-owner.
       Two defendant physicians brought motions for summary
judgment and, in the alternative, summary adjudication as to the
four causes of action stated in the complaint. They did not
address the issue of alter ego liability, however. The court found
in favor of the physicians on the four causes of action, granted
their motions for summary judgment, and entered judgments of
dismissal. Plaintiffs appeal.
       Plaintiffs contend the court erred by entering judgments in
the physicians’ favor because the alter ego issue remains to be
litigated. The physicians claim plaintiffs failed to allege alter ego
sufficiently, therefore relieving them of the obligation to litigate
the issue on summary judgment. We conclude plaintiffs’
allegations were sufficient and that the court erred in granting
summary judgment. Accordingly, we reverse the judgments and
remand for further proceedings.




                                  2
       FACTS AND PROCEDURAL BACKGROUND

1.    The Parties
       The plaintiffs and appellants are Raymond A. Klug, M.D.,
Inc., and Raymond A. Klug (plaintiffs). Klug practiced in, and his
eponymous corporation was a member of, the Greater Long
Beach Orthopaedic Surgical and Medical Group (the
partnership). The partnership was dissolved in late 2016.
       The defendants in this case include the partnership, the
other corporate members of the partnership, and the physicians
who own those corporations. As pertinent here, the corporate
partner defendants include Derek T. Dee M.D., a Professional
Corporation (Dee Corporation) and Edward Green III, a Medical
Corporation (Green Corporation). The owners of those
corporations, physicians Derek T. Dee and Edward Green III, are
also named defendants (physician defendants) and are the
respondents in this appeal.
2.    The Partnership
       The partnership was governed by an amended partnership
agreement dated October 1, 1980. As pertinent here, Section IX of
the partnership agreement provides in pertinent part:
“Temporary total disability occurs when a Fully Active Partner is
suffering from a physical or mental incapacity as certified by a
medical physician which prevents him from pursuing and
devoting any of his time to the practice of medicine on behalf of
the medical partnership. In the event any Fully Active Partner is
absent from active practice because of an induction into the
military service, or should become temporarily disabled due to
illness or injury, as certified by a medical physician, the following
terms and conditions shall apply: [¶] A. The partner shall




                                 3
continue to receive 80% of the average 12-month’s income that he
is entitled to receive under Paragraph VII above for a period of
ninety (90) days. In the ensuing one hundred eighty (180) days,
he shall receive one half (1/2) of said average net income that he
is entitled to receive under said Paragraph VIII. Thereafter, he
shall not be entitled to receive any income until such time as he
is again working full time in the partnership medical practice.”
       In May 2016, Klug informed the partnership that he had
been diagnosed with lymphoma and was temporarily totally
disabled within the meaning of the partnership agreement.
3.    The Primary Dispute
      The partnership made several payments to plaintiffs
between June and August of 2016. The parties did not agree,
however, on whether the payments were properly characterized
as disability payments or partnership distributions. Plaintiffs
also objected to the redistribution of overhead expenses in a
manner benefitting certain partners, the manner in which
partnership meetings were held, and the withholding of
partnership financial information.
4.    The Complaint
      On September 2, 2016, plaintiffs filed the present suit
against the partnership, the other corporate partners, and the
other individual physicians who owned the corporate partners. A
few weeks later, a majority of the corporate partners voted to
dissolve the partnership effective September 30, 2016.
      The complaint sets forth four causes of action: breach of
contract (i.e., the partnership agreement), breach of fiduciary
duty, dissolution of the partnership, and accounting. Plaintiffs
allege the defendants breached the partnership agreement as




                                4
well as their fiduciary duties to plaintiffs by failing to pay them
the full amount of disability payments required under the
partnership agreement, reallocating the partnership overhead in
a manner detrimental to plaintiffs, and refusing to disclose
partnership financial information upon request. Plaintiffs also
sought to dissolve the partnership and requested an accounting of
the partnership’s finances.
       In addition, and as pertinent here, the complaint includes
the following general allegation:
       “At all times mentioned, Defendant corporations were
wholly owned and controlled by the individual doctors for which
they are named. At all times mentioned, there was and is a unity
of interest and ownership which existed between the Doctors and
their individual corporations, such that the separateness of the
individual and the corporations never existed. Adherence to such
fiction will result in fraud and inequity upon those persons that
seek relief from the corporations. By reason thereof, the corporate
veil of the individual medical corporations should be set aside so
that the partner doctors may be held personally responsible and
accountable for all acts and transactions of [the Partnership.]”
       Dee and Dee Corporation answered the complaint, as did
Green and Green Corporation.




                                5
5.    Summary Judgment Proceedings1
      5.1.   Green’s Motion
       Green and Green Corporation (Green defendants) jointly
filed a motion for summary judgment or, in the alternative,
summary adjudication addressing plaintiffs’ four causes of action.
As pertinent here, the Green defendants contended that plaintiffs
received all the disability payments owed under the partnership
agreement. Accordingly, no breach of the partnership agreement
or breach of fiduciary duty occurred in that regard. As to the
reallocation of overhead expenses, the Green defendants noted
that the complaint alleged Dee acted alone in that respect and
plaintiffs confirmed that position in their discovery responses.
Similarly, and with respect to the failure to provide requested
financial information to plaintiffs, the Green defendants observed
that plaintiffs had not alleged, nor had they indicated in their
discovery responses, that they had requested any financial
information from the Green defendants or that the Green
defendants kept and maintained the partnership’s financial
records. Finally, the Green defendants asserted that the
plaintiffs’ causes of action for dissolution and accounting were
moot because the partnership had been dissolved, had provided
an accounting, and had made its final partnership distributions.




1 The issue presented in this appeal does not require us to address the
correctness of the trial court’s adjudication of the complaint’s four
causes of action. In the interest of brevity, we discuss the substantive
claims only insofar as is necessary to provide context for our analysis of
the alter ego issue.




                                    6
      Plaintiffs opposed the motion. Mainly, plaintiffs focused on
the interpretation of the partnership agreement and the proper
characterization of payments made by the partnership to
plaintiffs after Klug became temporarily disabled.
      The parties appeared before the court and argued the case.
After taking the matter under submission, the court issued its
ruling. Although the Green defendants had not advanced distinct
arguments as between themselves, the trial court addressed the
potential liability of Green and Green Corporation separately.
The court found that Green was not a partner in his individual
capacity and, therefore, could not be liable for breach of either the
partnership agreement or any fiduciary duty attendant to the
partnership. The court further found that the dissolution claim
was moot because the partnership had already been dissolved.
The court also concluded that Green, individually, did not owe
plaintiffs any accounting on behalf of the partnership.2 After
addressing each of the plaintiffs’ four causes of action, the court
granted Green’s motion for summary judgment.
      After the Green defendants gave notice of the court’s
ruling, plaintiffs objected to the entry of a judgment of dismissal
in favor of Green. Plaintiffs noted that the operative complaint
alleged alter ego liability, but Green had not addressed the issue


2The court found triable issues of material fact existed regarding
Green Corporation’s liability on the causes of action for breach of
contract and breach of fiduciary duty. But the court granted Green
Corporation’s motion for summary adjudication on the two remaining
causes of action. The court found the dissolution claim to be moot, as
noted. And with respect to the accounting claim, the court concluded
that the partnership might owe plaintiffs an accounting, but Green
Corporation did not.




                                   7
in his motion. Expressing concern that a judgment of dismissal
could bar them from litigating the alter ego issue in the future,
plaintiffs asked the court to refrain from entering judgment in
favor of Green. The record does not reveal whether or how the
court addressed plaintiffs’ objection.
      5.2.   Dee’s Motion
       Dee and Dee Corporation (Dee defendants) jointly filed a
motion for summary judgment or, in the alternative, summary
adjudication addressing plaintiffs’ four causes of action as well as
plaintiffs’ claim for punitive damages. As pertinent here, the Dee
defendants contended that plaintiffs received all the disability
payments owed under the partnership agreement. Accordingly,
no breach of the partnership agreement or breach of fiduciary
duty occurred in that regard. As to the reallocation of overhead
expenses, the Dee defendants asserted the decision was made in
accordance with the partnership agreement by a vote of the
partners. With respect to the failure to provide financial
information to plaintiffs, the Dee defendants observed that
plaintiffs had not requested any financial information from them.
The Dee defendants also asserted that plaintiffs’ causes of action
for dissolution and accounting were moot because the partnership
had been dissolved, had provided an accounting, and had made
its final partnership distributions. Finally, the Dee defendants
argued that the allegations set forth in the complaint did not
support plaintiffs’ claim for punitive damages.
       Plaintiffs opposed the motion. Again, plaintiffs focused
substantially on the interpretation of the partnership agreement
and the proper characterization of payments made by the
partnership to plaintiffs after Klug became temporarily disabled.
Plaintiffs also claimed triable issues of material fact existed




                                 8
regarding the partnership decision-making process, the
reallocation of overhead expenses, punitive damages, and the
causes of action for dissolution and accounting.
       Finally, plaintiffs argued that triable issues of material fact
existed regarding their alter ego theory—a basis for liability the
Dee defendants did not address in their motion. Plaintiffs
asserted that “[Dee] failed to observe necessary corporate
formalities[,]” “the corporation was just a shell[,]” and that Dee
“was the sole employee of the corporation, its sole shareholder,
[its] only director, and all funds held in the corporation were
presumably transferred to him directly.” Plaintiffs asserted in
their separate statement the following additional fact: “Plaintiff
has substantial evidence showing that alter-ego liability will
apply in this case, as [Dee Corporation] was underfunded, had no
other shareholders, no other employees and only paid … Dee the
individual. As such, the actions taken by [Dee] Corporation were
in fact taken by [Dee] the individual, and any judgment against
the [Dee] Corporation should be attributed to the individual.”
Plaintiffs included a citation to the following portion of Dee’s
deposition:
“Q: When you were employed by [the partnership], did you
    operate under any – any other corporation or were you acting
    individually?
“A: I had a corporation.
“Q: And what was the name of that corporation?
“A: Derek T. Dee, MD, A Professional Corporation.
“Q: So you had the same name?
“A: No.
“Q: What’s the difference in the name? I didn’t catch that.
“A: The middle initial is T versus Tan.




                                  9
“Q: I see. And when was that corporation established?
“A: Sometime around 2001.
“Q: Shortly after joining [the partnership]?
“A: It was – I believe it was established before that.
“Q: What was the reason for starting the new corporation, the
    Derek Tan Dee, Medical – or Professional Corporation?
“A: I was starting a new practice.
“Q: Going to the Derek T. Dee, MD, A Professional Corporation,
    did it have any employees other than yourself?
“A: No.
“Q: And the Derek T. Dee corporation was – was the partner in
    [the partnership]?
“A: Correct.
“Q: At the time that you were with [the partnership], did you
    work for any other entities besides the Derek T. Dee, A
    Professional Corporation?
“A: No.
…
“Q: Did the Derek T. Dee, MD, A Professional Corporation do any
    work outside of the … partnership from 2001 until 2016?
…
“A: No, it did not.
“Q: During the period of 2001 to 2016 did – did your corporation
    have regular shareholder meetings?
“A: Yes, it did.
“Q: How often did it meet, the shareholders?
“A: Annually.
“Q: And who were the shareholders of the corporation from 2001
    to 2016?
“A: Myself.




                               10
“Q: And did it have a board of directors?
“A: I’m not certain.
“Q: Did your wife have any ownership in the Derek T. Dee
    corporation?
“A: No.
“Q: What was the purpose of setting up the Derek T. Dee
    corporation?
…
“A: That was what was advised to me.
“Q: Who advised you to set it up?
“A: I don’t recall.”
       In reply, the Dee defendants argued that Dee was not a
partner in the partnership and therefore could not be personally
liable for any breach of contract or breach of fiduciary duty.
Further, they contended, plaintiffs’ attempt to hold Dee liable
under the alter ego theory failed because they did not produce
sufficient evidence to create a triable issue of fact.
       The parties appeared before the court and argued the case.
After taking the matter under submission, the court issued its
ruling. Consistent with its ruling on the Green defendants’
motion, the court found that Dee was not a partner in his
individual capacity and, therefore, could not be liable for breach
of either the partnership agreement or any fiduciary duty
attendant to the partnership. The court also rejected plaintiffs’
alter ego claim, finding the deposition excerpts submitted to the
court were insufficient to create a triable issue of material fact on
that question. As before, the court found that the dissolution
claim was moot because the partnership had already been
dissolved. The court also concluded that Dee, individually, did not




                                 11
owe plaintiffs any accounting on behalf of the partnership. The
court then granted Dee’s motion for summary judgment.3
6.    Judgments of Dismissal and the Appeals
     The court entered a judgment of dismissal in favor of Green
on February 11, 2019. Plaintiffs timely appealed.
     The court also entered a judgment of dismissal in favor of
Dee on July 1, 2019. Plaintiffs timely appealed.
     At the parties’ request, we consolidated the appeals for all
purposes.

                            DISCUSSION

      Because plaintiffs do not challenge the court’s summary
adjudication of the complaint’s four substantive causes of action,
we consider only whether the court erred by granting summary
judgment and entering judgments of dismissal in favor of the
physician defendants. Plaintiffs contend they adequately pleaded
an alter ego theory of liability against the physician defendants
and, because that issue was unaddressed in the motions for
summary judgment, the court erred in dismissing the physician
defendants from the case. The physician defendants argue the



3The court found triable issues of material fact existed regarding Dee
Corporation’s liability on the causes of action for breach of contract and
breach of fiduciary duty. But the court granted Dee Corporation’s
motion for summary adjudication on the two remaining causes of
action. The court found the dissolution claim to be moot, as noted. And
with respect to the accounting claim, the court concluded that the
partnership might owe plaintiffs an accounting, but Dee Corporation
did not. Finally, the court found no triable issue of material fact
existed regarding punitive damages.




                                   12
theory was not adequately pleaded and, in any event, no evidence
supports liability under an alter ego theory.
1.    Scope and Standard of Review
       The applicable standard of review of a ruling on a motion
for summary judgment is well established. “The purpose of the
law of summary judgment is to provide courts with a mechanism
to cut through the parties’ pleadings in order to determine
whether, despite their allegations, trial is in fact necessary to
resolve their dispute.” (Aguilar v. Atlantic Richfield Co. (2001) 25
Cal. 4th 826, 843 (Aguilar).)
       The moving party “bears the burden of persuasion that
there is no triable issue of material fact and that he is entitled to
judgment as a matter of law.” (Aguilar, supra, 25 Cal.4th at
p. 850; Code Civ. Proc., § 437c, subd. (c).) A defendant moving for
summary judgment must “ ‘show[ ] that one or more elements of
the cause of action ... cannot be established’ by the plaintiff.
[Citation.]” (Aguilar, at p. 853.) A defendant meets its burden by
presenting affirmative evidence that negates an essential
element of a plaintiff’s claim. (Guz v. Bechtel National, Inc. (2000)
24 Cal. 4th 317, 334 (Guz).) Alternatively, a defendant meets its
burden by submitting evidence “that the plaintiff does not
possess, and cannot reasonably obtain, needed evidence”
supporting an essential element of its claim. (Aguilar, at p. 855.)
       On appeal from a summary judgment, we review the record
de novo and independently determine whether triable issues of
material fact exist. (Saelzler v. Advanced Group 400 (2001) 25
Cal. 4th 763, 767; Guz, supra, 24 Cal.4th at p. 334.) We resolve
any evidentiary doubts or ambiguities in favor of the party
opposing summary judgment. (Saelzler, at p. 768.)




                                 13
       In performing an independent review of the granting of
summary judgment, we conduct the same procedure employed by
the trial court. We examine (1) the pleadings to determine the
elements of the claim, (2) the motion to determine if it establishes
facts justifying judgment in the moving party’s favor, and (3) the
opposition—assuming movant has met its initial burden—to
decide whether the opposing party has demonstrated the
existence of a triable, material fact issue. (Oakland Raiders v.
National Football League (2005) 131 Cal. App. 4th 621, 629–630.)
We need not defer to the trial court and are not bound by the
reasons in its summary judgment ruling; we review the ruling of
the trial court, not its rationale. (Id. at p. 630.)
2.    The court erred by granting the physician defendants’
      motions for summary judgment.
      2.1.   The complaint adequately pleads the alter ego
             theory of liability.
       The pleadings play a key role in a summary judgment
motion. Our Supreme Court has explained: “The materiality of a
disputed fact is measured by the pleadings [citations], which ‘set
the boundaries of the issues to be resolved at summary
judgment.’ [Citations.]” (Conroy v. Regents of University of
California (2009) 45 Cal. 4th 1244, 1250; Hutton v. Fidelity
National Title Co. (2013) 213 Cal. App. 4th 486, 493.) Accordingly,
the burden of a defendant moving for summary judgment only
requires that he or she negate the plaintiff’s theories of liability
as alleged in the complaint; that is, a moving party need not
refute liability on some theoretical possibility not included in the
pleadings. (Conroy, at pp. 1254–1255; see Melican v. Regents of
University of California (2007) 151 Cal. App. 4th 168, 182 [“We do




                                 14
not require [a defendant] to negate elements of causes of action
plaintiffs never pleaded”].)
       The physician defendants contend plaintiffs failed to plead
the alter ego theory adequately in their complaint and, therefore,
they had no obligation to address the theory in their motions for
summary judgment. Plaintiffs did not set forth their alter ego
theory as an independent cause of action. But although that type
of pleading is allowed, it is not required. Several procedural
vehicles are available to a party asserting alter ego liability.
“ ‘The first option is to sue the alter ego directly in an action for
breach of contract … . Another is to first obtain a judgment for
breach of contract against the signatories to the contract,
followed by a motion to amend the judgment to add the alter egos
as defendants. [Citations.] Still another is, after obtaining a
judgment against the signatories, to institute an independent
action against the alter egos … . These different procedural
vehicles, however, are identical in substance: in all three, the
proof of alter ego is the same.’ [Citation.]” (347 Group, Inc. v.
Philip Hawkins Architect, Inc. (2020) 58 Cal. App. 5th 209, 214.)
       In any event, plaintiffs’ complaint does include an
allegation relating to alter ego liability. The alter ego theory has
two basic elements. “[T]o prevail in a cause of action against
individual defendants based upon disregard of the corporate
form, the plaintiff must plead and prove such a unity of interest
and ownership that the separate personalities of the corporation
and the individuals do not exist, and that an inequity will result
if the corporate entity is treated as the sole actor.” (Vasey v.
California Dance Co. (1977) 70 Cal. App. 3d 742, 749 (Vasey);
Leek v. Cooper (2011) 194 Cal. App. 4th 399, 415 (Leek).)




                                 15
       Plaintiffs’ complaint alleges both required elements. As
noted ante, plaintiffs alleged with respect to the first element
that the “[d]efendant corporations were wholly owned and
controlled” by the physician defendants and that “there was and
is a unity of interest and ownership which existed between the
Doctors and their individual corporations, such that the
separateness of the individual and the corporations never
existed.” As to the second element, plaintiffs allege that denying
the unity of interest between the physicians and their
corporations “will result in fraud and inequity” for plaintiffs. And
although plaintiffs did not use the words “alter ego,” they were
not required to do so. (See Leek, supra, 194 Cal.App.4th at p. 415
[“To recover on an alter ego theory, a plaintiff need not use the
words ‘alter ego,’ but must allege sufficient facts to show a unity
of interest and ownership, and an unjust result if the corporation
is treated as the sole actor”].) Plaintiffs did, however, reference
piercing the corporate veil, stating “the corporate veil of the
individual medical corporations should be set aside so that the
partner doctors may be held personally responsible and
accountable for all acts and transactions of [the partnership].”
       Citing Vasey, the physician defendants contend these
allegations are inadequate. In Vasey, individual and corporate
defendants defaulted in an unlawful detainer action. The court
entered default judgments against all defendants, but the
liability of the individual defendants was predicated solely on an
alter ego theory. On appeal, the individual defendants asserted
that the complaint did not properly plead the alter ego theory and
the Court of Appeal agreed. (Vasey, supra, 70 Cal.App.3d at
pp. 748–749.)




                                16
       The physician defendants argue that plaintiffs’ alter ego
allegations mirror the allegations found to be inadequate in
Vasey. They are wrong. The problem with the complaint in Vasey
was that the allegations only addressed one of the two elements
required to establish alter ego liability. (Vasey, supra, 70
Cal.App.3d at p. 749.) Specifically, “the complaint alleged that
any individuality and separateness of the corporation had ceased
and that CDC was the alter ego of the individual defendants.”
(Id. at p. 745.) The complaint made no mention of the second
element—inequity resulting from the recognition of the corporate
form. (Id. at p. 749.) As we have said, plaintiffs’ allegations
address both required elements.
       In addition, the physician defendants contend that
plaintiffs’ allegations are bare conclusory allegations rather than
facts. To support their position, the physician defendants quote
extensively from First Western Bank & Trust Co. v. Bookasta
(1968) 267 Cal. App. 2d 910, in which the plaintiff’s allegations
were indeed more comprehensive that those at issue here. But
the holding there—that the allegations of that complaint were
sufficient to withstand a demurrer—does not assist the physician
defendants here. Bookasta did not claim to set a minimum
standard for pleading alter ego liability nor has it been construed
in that manner by other courts.
       Plaintiffs’ allegations, while not particularly detailed, set
forth both required elements for alter ego liability. A plaintiff is
not required to set forth every fact that may ultimately be
proved. (See Rutherford Holdings, LLC v. Plaza Del Rey (2014)
223 Cal. App. 4th 221, 236 [plaintiff asserting alter ego theory
required to allege only “ ‘ultimate rather than evidentiary
facts’ ”].) The issue is whether “the allegations were adequate to




                                 17
apprise [a defendant] that he was being held accountable as an
alter ego.” (Leek, supra, 194 Cal.App.4th at p. 412.) Pleadings
must be construed liberally and with a view to substantial
justice. (Code Civ. Proc., § 452.) And, as here, “ ‘less particularity
[of pleading] is required where the defendant may be assumed to
possess knowledge of the facts at least equal, if not superior, to
that possessed by the plaintiff … .’ ” (Rutherford Holdings, at
p. 236.)
       In sum, we conclude plaintiffs’ complaint sufficiently
apprised the physician defendants that alter ego liability was at
issue.
      2.2.   Because the physician defendants did not
             address the alter ego theory in their motions,
             summary judgment was inappropriate.
       At this point, we would typically examine the defendant’s
motion and supporting evidence to determine whether the
defendant made a prima facie showing of the nonexistence of a
triable issue of material fact, thereby shifting the burden to the
plaintiff to make a prima facie showing that a triable issue of
material fact exists. (See generally Aguilar, supra, 25 Cal.4th at
p. 850; Code Civ. Proc., § 437c, subd. (p)(2).) Here, however,
neither physician defendant addressed the alter ego theory of
liability in his motion for summary judgment and/or
adjudication.4



4Dee asserts that in ruling on the summary judgment motion, the trial
court “found that Dr. Dee presented evidence in his moving papers that
raised the alter ego issue.” Having read both the trial court’s ruling
and Dee’s moving papers, we conclude the court erred. In any event,




                                  18
       It is well-established that “[w]here the evidence presented
by defendant does not meet its burden, ‘the [summary judgment]
motion must be denied without looking at the opposing evidence,
if any, submitted by plaintiff.’ [Citation.] Accordingly, a plaintiff
has no evidentiary burden on summary judgment unless and
until the moving defendant first meets its initial burden.
[Citation.]” (Dix v. Live Nation Entertainment, Inc. (2020) 56
Cal. App. 5th 590, 604–605.) Plaintiffs thus assert that the
physician defendants’ failure to address alter ego liability
precludes summary judgment in their favor. We agree.
       The physician defendants, however, offer several
arguments in support of the court’s summary judgment ruling.
We address them briefly.
       First, the physician defendants note that a court has the
inherent power to grant summary judgment on a ground not
explicitly tendered by the moving party, so long as the opposing
party has notice and the opportunity to respond. And they submit
that plaintiffs had both notice and an opportunity to address the
alter ego issue here. The principle advanced in the cases cited by
the physician defendants is inapplicable here, however. In Juge v.
County of Sacramento (1993) 12 Cal. App. 4th 59 (Juge), for
example, the defendant moved for summary judgment on a
negligence claim. The defendant did not explicitly argue the
absence of causation, but the undisputed evidence established
that the defendant’s alleged negligent act did not cause the
plaintiff’s injury. The court of appeal held that that the trial court



we are not bound by that finding in light of the applicable standard of
review.




                                   19
properly granted summary judgment due to the absence of
causation, explaining that the court has the inherent power to
grant summary judgment on a ground not explicitly tendered by
the moving party “when the parties’ separate statements of
material facts and the evidence in support thereof demonstrate
the absence of a triable issue of material fact put in issue by the
pleadings and negate the opponent’s claim as a matter of law.”
(Id. at p. 70.)
       Juge and the other similar cases cited by the physician
defendants are inapposite. They address situations in which a
defendant moving for summary judgment has attacked a cause of
action but may not have identified the precise legal argument
later adopted by the court or may not have produced sufficient
evidence to establish lack of merit. (See Juge, supra, 12
Cal.App.4th at pp. 71–72 [defendant moved for summary
judgment on negligence claim but did not specifically assert
absence of causation]; see also Bacon v. Southern Cal. Edison Co.
(1997) 53 Cal. App. 4th 854, 857–858 [defendant moved for
summary judgment asserting immunity from liability without
addressing statutory exceptions]; Villa v. McFerren (1995) 35
Cal. App. 4th 733, 750–751 [defendant moving for summary
judgment on civil conspiracy claim failed to put forth sufficient
evidence to establish lack of merit but plaintiff’s opposition
evidence could be considered]; Laabs v. City of Victorville (2008)
163 Cal. App. 4th 1242, 1268, fn. 14 [same, citing Villa v.
McFerren].) These cases, however, do not address—or apply to—
the situation presented here, i.e., where a court purportedly
resolves a claim set forth in the plaintiff’s complaint, but which
was not addressed by the defendant’s motion for summary
judgment.




                                20
       Second, Dee claims that plaintiffs submitted the alter ego
issue for decision by the court by addressing it in their opposition
to his motion for summary judgment.5 Dee again cites Villa v.
McFerren, supra, which, as noted, considered whether evidence
submitted in support of a plaintiff’s opposition to a motion for
summary judgment could cure a defendant’s failure to meet its
initial burden to establish the absence of any triable issue of
material fact. The other case cited by Dee, Lowe v. California
League of Prof. Baseball (1997) 56 Cal. App. 4th 112, addresses the
same issue, i.e., the quantum of proof offered by the defendant
and the correctness of using evidence proffered by the plaintiff to
cure any defect.
       But the issue here is not that the physician defendants
attempted but failed to show that plaintiffs’ alter ego claim
lacked merit in their motions for summary judgment. As we have
said, the problem is that the physician defendants entirely failed
to address the issue. As a result, plaintiffs were not required to
address the issue either.




5As noted, plaintiffs did not address the alter ego issue in their
opposition to Green’s motion for summary judgment.




                                   21
                        DISPOSITION

      The judgments are reversed. The matter is remanded with
instructions to the trial court to vacate its orders granting the
motions for summary judgment by Derek T. Dee and Edward
Green III and enter new orders denying their motions for
summary judgment. Plaintiffs Raymond A. Klug and Raymond A.
Klug, M.D., a Medical Corporation shall recover their costs on
appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                          LAVIN, Acting P. J.
WE CONCUR:



     EGERTON, J.



     DHANIDINA, J.




                               22